 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,           Case No.: 19-CR-1558-AJB
11

12              Plaintiff,
                                         ORDER AND JUDGMENT TO
13
          v.                             DISMISS INDICTMENT WITHOUT
                                         PREJUDICE
14
     JAVIER VELASCO,
15
      aka Juan Hernandez-Garcia
16
          Defendant.
17

18
19       Upon motion of the UNITED STATES OF AMERICA, and good cause appearing,
20 IT IS ORDERED that the Indictment in Criminal Case No. 19-CR-1558-AJB

21 against defendant JAVIER VELASCO be, and hereby is, dismissed;

22       IT IS SO ORDERED.
23

24 Dated: October 3, 2019

25

26
27

28



30
